DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plurality of pixels” and “a scaler” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
Claims 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a display comprising: a screen including a plurality of pixels; a scaler to detect pixel color respectively retained in corresponding ones of the pixels; and a driver to activate the pixels to display colors to the corresponding color retained in the respective pixels”, does not reasonably provide enablement for “a display comprising: a screen including a plurality of pixels; a scaler to detect pixel color respectively retained in corresponding ones of the pixels; and a driver to activate the pixels to display colors opposite to the corresponding color retained in the respective pixels”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
As to claim 12: It recites “a display comprising: a screen including a plurality of pixels; a scaler to detect pixel color respectively retained in corresponding ones of the pixels; and a driver to activate the pixels to display colors opposite to the corresponding color retained in the respective pixels.” The display device comprises a plurality of pixels, each of the plurality of pixels contains a specific colors. Therefore, it is not enable each of the plurality of pixels to display colors opposite to the corresponding color retained in the respective pixels.  
As to claim 13-15: Claims 13-15 are dependent claims of claim 12. Therefore, claims 13-15 are rejected with same rationale as claim 12.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
As to claim 12: It recites “a screen including a plurality of pixels” and “a scaler to detect pixel color respectively retained in corresponding ones of the pixel”. However, the drawing of the specification omit these essential elements of the plurality of pixels and the scaler.
As to claims 13-15: Claims 13-15 are dependent claims of claim 12. Therefore, claims 13-15 are rejected with same rationale as claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHOI et al (US 2015/0049123 A1).
As to claim 12: Choi discloses a display (Figs. 1-2, “a display 10”) comprising: 
a screen including a plurality of pixels (Figs. 1-2, “a screen 400” including “a plurality of pixels PX”); 
a scaler to detect pixel color respectively retained in corresponding ones of the pixels (Figs.1-2, “a scaler 520” to detect pixel color respectively retained in corresponding ones of the pixels; ¶0074); and 
a driver to activate the pixels to display colors opposite to the corresponding color retained in the respective pixels (Figs. 1-2, “a driver 200/300” to activate the pixels to display colors R’G’B’ opposite to the corresponding color RGB retained in the respective pixels; ¶0054, wherein “color R’G’B’ represents an opposite color to the corresponding color RGB).  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LIM (WO 2018/079980 A1).
As to claim 7: Lim discloses a display (Figs. 1-9, “a display 10”) comprising: 
a screen (Figs. 1-9, “a screen 150”); 
a backlight to illuminate the screen (Figs. 1-9, “a backlight 180” to illuminate the screen); and 
an image retention reducer including a driver to apply an image retention reduction pattern to the screen while the backlight is deactivated (Figs. 1-9, “an image retention reducer 110/130 including “a driver 130” to apply an image retention reduction pattern to the screen while the backlight is deactivated; pg. 1, 6).  
As to claim 8: Lim discloses the driver applies the image retention reduction pattern to the display while internal circuitry is turned off (Figs. 1-9, “an internal circuitry 170” is turned off the backlight; pg. 6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ida (US 2005/0110871 A1) in view of LIM (WO 2018/079980 A1).
As to claim 1: Ida discloses a system to reduce image retention in a display (Figs. 1-17, a system to reduce image retention in “a display 106”; Abstract, ¶0060, 0075-0076), the system comprising: 
a pattern selection detector to detect, with a processor of the display, a first user input identifying a screen conditioning pattern (Figs. 1-17, “a pattern selection detector 108b” to detect, with “a processor 105” of the display, a first user input identifying a screen conditioning pattern; ¶0038-0043, 0047-0051); 
a time selection detector to detect, with the processor of the display, a second user input identifying a time to apply the screen conditioning pattern (Figs. 1-17, “a time selection detector 108c” to detect, with the processor of the display, a second user input identifying a time to apply the screen conditioning pattern; Figs. 1-17, ¶0038-0043, 0047-51); 
a selected time occurrence detector to detect, with the processor, an occurrence of the time (Figs. 1-17, “a selected time occurrence detector 108d” to detect, with the processor, an occurrence of the time; ¶0038-0043,0047-0056); and 
a pattern applier to, in response to the detection of the time, apply, with the processor, the screen conditioning pattern to the display (Figs. 1-17, “a pattern applier 108a” to, in response to the detection of the time, apply, with the processor, the screen conditioning pattern to the display; 0060, 0075-0076). 

As to claim 2: Ida discloses wherein the first user input and the second user input are received via a network communication from remote management (Figs. 1-17, the first user input and the second user input are received via a network communication from remote management; wherein the first user input and the second user input are received from “a remote control 112” via a wireless network communication from remote management).  
As to claim 3: Claim 3 is a dependent claim of claim 1. The combination of the prior arts Ida and Lim disclose claim limitation of the pattern applier applies the screen conditioning pattern to the display while internal circuitry is turned off (Ida: Figs. 1-17, the pattern applier 108a applies the screen conditioning pattern to the display; Lim: Figs. 1-7, the system comprises “a backlight controller 170” represents an internal .

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ida (US 2005/0110871 A1) in view of LIM (WO 2018/079980 A1), as applied to claim 1 above, and further in view of KIM et al (US 2017/0004753 A1).
As to claim 4: Claim 4 is a dependent claim of claim 1. The combination of the prior arts Ida and Lim further disclose claim limitation of the pattern applier to auto-detect color pixel data and then invert current pixel colors on the display when applying of the screen conditioning pattern to the display (Ida: Figs. 1-17, ¶0033; Lim: Figs. 1-7, pg. 4).
Ida and Lim do not expressly disclose the color pixel data includes RGB pixel data. However, Kim teaches a system comprises a pattern applier to auto-detect RGB pixel data and then convert current pixel colors on a display when applying of a screen conditioning pattern to the display (Figs. 1-8, a system comprises “a pattern applier 170” to auto-detect RGB pixel data and then invert current pixel colors on “a display 200” when applying of a screen conditioning pattern to the display; ¶0048-0058, wherein an input image represents a screen conditioning pattern). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ida and Lim to have the color pixel data includes RGB pixel data, such that the pattern applier to auto-detect RGB pixel data and then convert the current pixel colors on the display when applying of the screen conditioning pattern to the display as taught by Kim. The motivation would have been in order to determine whether input .

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ida (US 2005/0110871 A1) in view of LIM (WO 2018/079980 A1), as applied to claim 1 above, and further in view of YOUNG et al (US 2009/0055766 A1).
As to claim 5: Ida discloses the pattern applier to apply the screen conditioning pattern to the display in response to receiving screen conditioning activation times (Figs. 1-17, ¶0052-0054).
Ida and Lim do not expressly disclose the screen conditioning activation times that cover a plurality of days. However, Young teaches a system comprises a screen conditioning pattern to a display in response to receiving screen conditioning activation time that covert a plurality of days (Figs. 1-5, “a system 1” comprises “a screen conditioning pattern 51” to “a display 5” in response to a receipt of screen conditioning activation time that covert a plurality of days; ¶0021-0025). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ida and Lim to the screen conditioning activation times that cover a plurality of days as taught by Young. The motivation would have been in order to provide content scheduling and image retention removal through operating an OSD (Young: ¶0005-0006).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ida (US 2005/0110871 A1) in view of LIM (WO 2018/079980 A1), as applied to claim 1 above, and further in view of TOGE (US 2015/0052551 A1).
As to claim 6: Ida and Lim do not expressly disclose after an interruption of a screen conditioning pattern that is in progress, the screen conditioning pattern is automatically resumed at a time specified in received data. However, Toge teaches a system performs after an interruption of a screen conditioning pattern that is in progress, the screen conditioning pattern is automatically resumed at a time specified in received data (Figs. 1-7, a system performs after an interruption of a screen conditioning pattern that is in progress, the screen conditioning pattern is automatically resumed at a time specified in received data; Abstract, ¶0008-0024). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ida and Lim to implement an interruption time period into the system, such that after an interruption of a screen conditioning pattern that is in progress, the screen conditioning pattern is automatically resumed at a time specified in received data as taught by Toge. The motivation would have been in order to automatically resume the operation after the operation is halted (Toge: ¶0023).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIM (WO 2018/079980 A1), as applied to claim 7 above, and further in view of KIM et al (US 2017/0004753 A1).
As to claim 9: Lim discloses the driver applying the image retention reduction pattern to the display includes auto-detecting color pixel data and then inverting current pixel colors on the display (Figs. 1-9, discloses the driver applying the image retention reduction pattern to the display includes auto-detecting color pixel data and then inverting current pixel colors on the display; pg. 4).  
.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIM (WO 2018/079980 A1), as applied to claim 7 above, and further in view of YOUNG et al (US 2009/0055766 A1).
As to claim 10: Lim does not expressly the driver applying the image retention reduction pattern to the display is responsive to a receipt of screen conditioning activation times that cover a plurality of days. However, Young teaches a system comprises a screen conditioning pattern to a display in response to receiving screen conditioning activation time that covert a plurality of days (Figs. 1-5, “a system 1” .

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIM (WO 2018/079980 A1), as applied to claim 7 above, and further in view of TOGE (US 2015/0052551 A1).
As to claim 11: Lim does not expressly disclose the driver, after interrupting a screen conditioning pattern that is in progress, resumes the screen conditioning pattern automatically at a time specified in received data. However, Toge teaches a system performs after interrupting a screen conditioning pattern that is in progress, resume the screen conditioning pattern at a time specified in received data (Figs. 1-7, a system performs after an interrupting a screen conditioning pattern that is in progress, resumes the screen conditioning pattern automatically at a time specified in received data; Abstract, ¶0008-0024). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim to implement an interruption time period into the system, such that the driver, after interrupting a screen conditioning pattern that is in progress, resumes the screen conditioning pattern .

Claim(s) 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al (US 2015/0049123 A1), as applied to claim 12 above, and further in view of LIM (WO 2018/079980 A1).
As to claim 13: Choi does not expressly disclose the driver applies the image retention reduction pattern to the display while internal circuitry is turned off. However, Lim teaches a system comprises an image retention reducer including a driver to apply an image retention reduction pattern to the screen while the backlight is deactivated (Figs. 1-9, “a system 10” comprises “an internal circuitry 170” to turned off “a backlight 180”; pg. 1, 6). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to implement an internal circuitry and a backlight into the display, such that the driver applies the image retention reduction pattern to the display while internal circuitry is turned off as taught by Lim. The motivation would have been in order to improve the motion blur (Lim: pg. 1).
As to claim 15: Choi does not expressly disclose the driver applies the screen conditioning pattern to the display while a backlight of the display is off. However, Lim teaches a system comprises a backlight controller to turn off a backlight while a driver applied the screen conditioning pattern to a display (Figs. 1-9, “a system 10” comprises “a backlight controller 170” to turn off “a backlight 180”, while “a driver 130” applies a screen conditioning pattern to “a display 150”; pg. 1, 6). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention .

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al (US 2015/0049123 A1), as applied to claim 12 above, and further in view of YOUNG et al (US 2009/0055766 A1).
As to claim 14: Choi does not expressly disclose the driver applies the image retention reduction pattern to the display responsive to a receipt of screen conditioning activation times that cover a plurality of days. However, Young teaches a system comprises a screen conditioning pattern to a display in response to receiving screen conditioning activation time that covert a plurality of days (Figs. 1-5, “a system 1” comprises “a screen conditioning pattern 51” to “a display 5” in response to a receipt of screen conditioning activation time that covert a plurality of days; ¶0021-0025). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to receive a receipt of screen conditioning activation times that cover a plurality of days, such that the driver applies the image retention reduction pattern to the display responsive to a receipt of screen conditioning activation times that cover a plurality of days as taught by Young. The motivation would have been in order to provide content scheduling and image retention removal through operating an OSD (Young: ¶0005-0006).
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693